                                    UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF MICHIGAN (Detroit)

       In re:                                                     Chapter 7 No. 19-50057-tjt
       Caroline B. Currence
                             Debtor.                              Hon. Thomas J. Tucker
       ______________________________/

       ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY AND WAIVING THE PROVISION
                                   OF FRBP 4001(a)(3)

               Movant, Specialized Loan Servicing, LLC, by and through its attorneys, Trott Law, P.C., having filed

      a Motion For Relief From The Automatic Stay with respect to the property located at 18835 Klinger St, Detroit,

      MI 48234-1756; and the Court being in receipt of the Motion, and Certificate of No Response and the Court

      being fully advised in the premises:

               IT IS HEREBY ORDERED that the Automatic Stay is hereby terminated as to Movant with respect to

      the property located at 18835 Klinger St, Detroit, MI 48234-1756 to allow Creditor to commence or continue its

      federal and/or state law rights to the property. In the event Creditor deems the property is physically

      abandoned by the debtor(s)/homeowner(s), or by consent of the debtor(s)/homeowner(s), Creditor may also

      seek to shorten the Michigan post foreclosure statutory redemption period. A Chapter 7 Trustee may have the

      same rights and defenses as Debtor(s) should Creditor seek to shorten the redemption period. This Order is

      effective immediately upon entry by this Court notwithstanding the provision of FRBP 4001(a)(3). This Order

      shall be binding and effective despite any conversion of this bankruptcy case to a case under any other chapter

      of Title 11 of the United States Bankruptcy Code.




      Signed on January 7, 2020




19-50057-tjt    Doc 53        Filed 01/07/20       Entered 01/07/20 16:56:27               Page 1 of 1
